I 'fc   a^j tb


                PENALTY FOP                 ;,~       b^^v-                         x "-
              .•PRIVATE USE                 t-r       fi&}S£F7Z                  ~0' $ 000 275
  9/14/2015                                            COA Case No. 01-14-00685-CR
  Dorsey, Kanavius           ;» Tr. Ct. No, 1408986                     PD-1168-15
  On this day, this Court has granted the Appellant's Pro Se motion for an extension
  of time in which to file the Petition for Discretionary Review The time to file the
  petition has been extended to October 30, 2015. NO FURTHER EXTENSIONS
  WILL BE ENTERTAINED. NOTE: Petition For Discretionary Review must be filed
 with The Court of Criminal Appeals.
                                                                                 Abel A

           -^V
           rj»*\^             KANAVIUS DORSEY
                                                                                     RtF


            V    ^            LEWIS UNIT-TDC# 1922478
            A^                777 FM 3497
                             WOODVILLE, TX 75990
                                                                                                      H
N3S   75990
                             ,,|'II,ilii,'iif'V!'j'l(ll'i'IM,i,iii!'il''''l'i'l,il'|{|'>ii'